Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”, and the abstract is not in single paragraph form.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, the limitations to “a means of sample injection”, “a means of liquid transportation”, “a means of detection”, and “a means for analysis” in claim 6 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 7 of claim 1, the phrase “the proportion” lacks antecedent basis. On lines 7-8 of claim 1, the phrase “the total hemoglobin peak area” lacks antecedent basis and is indefinite since claim 1 does not positively recite a step of calculating or obtaining a total hemoglobin peak area. Rather, claim 1 only recites calculating peak areas of hemoglobin components other than sA1c. On lines 9-10 of claim 1, the phrase “after a non-glycated peak of hemoglobin A” should be changed to -- after a non-glycated peak A0 of hemoglobin A—so as to distinguish this non-glycated peak. On line 10 of claim 1, the phrase “the area” lacks antecedent basis. On line 12 of claim 1, the phrase “and the like” is indefinite since it is not clear what this phrase encompasses, and what types of information constitute being information “like” a non-glycated peak area of the abnormal hemoglobin identified in step (5) of the method. Step (6) of claim 1 is indefinite since it is not clear how an area of a glycated peak of abnormal hemoglobin D, abnormal hemoglobin S or abnormal hemoglobin C is “estimated” “based on a non-glycated peak area and the like of the abnormal hemoglobin identified”. It is not clear what mathematical calculations or other manipulations must be performed in the method with the non-glycated peak area of the abnormal hemoglobin identified in order to provide an estimate of an area of a glycated peak of abnormal hemoglobin D, abnormal hemoglobin S or abnormal hemoglobin C. Without knowing this information, one of ordinary skill in the art would not be able to perform the method. On lines 13-14 of claim 1, the phrase “the estimated calculation results” lacks antecedent basis. On lines 12-14 of claim 1, the phrase “wherein the proportion (%) of the sAlc peak area in the above step 4 is corrected based on the estimated calculation results” is indefinite since it is not clear what steps, actions, manipulations or mathematical calculations must be performed in order to make the recited correction to the proportion (%) of the sAlc peak area. Without knowing this information, one of ordinary skill in the art would not be able to perform the method. It is unclear how the estimated area of a glycated peak of abnormal hemoglobin D, abnormal hemoglobin S or abnormal hemoglobin C is used to correct the proportion (%) of the sAlc peak area. It appears that the specific formulas and calculations recited in each of claims 4 and 5 would remedy these problems, and therefore, it is suggested to incorporate the recitations of claims 4 and 5 into claim 1. 
On lines 2-3 and lines 5-6 of claim 2, the phrase “the proportion (%) of the sA1c peak area to the total peak area of hemoglobin A” lacks antecedent basis and should be changed to -- the proportion (%) of the sA1c peak area to the total hemoglobin peak area—so as to use the same terminology as recited in claim 1. On line 3 of claim 2, the phrase “the assumption” lacks antecedent basis. On line 6 of claim 2, the phrase “the proportion” lacks antecedent basis. On line 7 of claim 2, the phrase “the sum of the other peak areas of the abnormal hemoglobin” lacks antecedent basis and is indefinite since it is not clear what constitutes the “other peak areas of the abnormal hemoglobin”. Do these “other” peak areas include peak areas besides a non-glycated peak area of the abnormal hemoglobin? Claim 2 is indefinite since it is not clear how the proportion (%) of the sA1c peak area to the total hemoglobin peak area is “corrected” based on the recited “assumption” in the claim. It is not clear what steps, actions, manipulations or mathematical calculations must be performed in order to make the correction to the proportion (%) of the sAlc peak area based on the recited “assumption”.
On lines 2-3 of claim 3, the phrase “the proportion (%) of the sA1c peak area to the total peak area of hemoglobin A” lacks antecedent basis and should be changed to -- the proportion (%) of the sA1c peak area to the total hemoglobin peak area—so as to use the same terminology as recited in claim 1. On line 3 of claim 3, the phrase “the assumption” lacks antecedent basis. Claim 3 is indefinite since it is not clear how the proportion (%) of the sA1c peak area to the total hemoglobin peak area is “corrected” based on the recited “assumption” in the claim. It is not clear what steps, actions, manipulations or mathematical calculations must be performed in order to make the correction to the proportion (%) of the sAlc peak area based on the recited “assumption”. 
On lines 2-3 and lines 6-7 of claim 4, the phrase “the proportion (%) of the sA1c peak area to the total peak area of hemoglobin A” lacks antecedent basis and should be changed to -- the proportion (%) of the sA1c peak area to the total hemoglobin peak area—so as to use the same terminology as recited in claim 1. On line 4 of claim 4, the phrase “the assumption” lacks antecedent basis. On line 7 of claim 4, the phrase “the proportion” lacks antecedent basis. On line 8 of claim 4, the phrase “the sum of the other peak areas of the abnormal hemoglobin” lacks antecedent basis and is indefinite since it is not clear what constitutes the “other peak areas of the abnormal hemoglobin”. Do these “other” peak areas include peak areas besides a non-glycated peak area of the abnormal hemoglobin? Claim 4 is indefinite since it is not clear how the last recited formula on line 12 of the claim is used in the calculation of the Alc% or the proportion (%) of the sA1c peak area to the total hemoglobin peak area. On line 13 of claim 4, the phrase “the sum” lacks antecedent basis. On line 17 of claim 4, it is unclear what the symbol “LA1c” represents in the formula. Does LA1c represent an unstable or labile glycated form of hemoglobin A1? On line 18 of claim 4, the phrase “the total area of peaks which appear after A0” lacks antecedent basis. 
On lines 2-3 of claim 5, the phrase “the proportion (%) of the sA1c peak area to the total peak area of hemoglobin A” lacks antecedent basis and should be changed to -- the proportion (%) of the sA1c peak area to the total hemoglobin peak area—so as to use the same terminology as recited in claim 1. On line 4 of claim 5, the phrase “the assumption” lacks antecedent basis. On line 7 of claim 5, the phrase “the peak area observed as A0 on the chromatogram” lacks antecedent basis. On line 8 of claim 5, it is unclear what the symbol “LA1c” represents in the formula. Does LA1c represent an unstable or labile glycated form of hemoglobin A1?
On line 2 of claim 6, the “means of sample injection” is indefinite since it is not clear where the hemolyzed blood samples are injected into. Claim 6 is indefinite since it is not clear how each of the specific “means” for sample injection, separation, liquid transportation, detection and analysis are structurally connected or related to one another. There is no structural cooperation recited between the different components of the device. On line 11 of claim 6, the phrases “the type of hemoglobin” and “the peak” lack antecedent basis. On line 13 of claim 6, the phrase “to calculate the peak area which appears in the chromatogram” is indefinite since it is not clear whether only a single peak area in the chromatogram is calculated or whether multiple peak areas in the chromatogram are calculated corresponding to each separated type of hemoglobin present in the hemolyzed blood sample injected into the device. On line 14-15 of claim 6, the phrase “the proportion (%) of the sA1c peak area to the total hemoglobin peak area” lacks antecedent basis. On line 18 of claim 6, the phrase “the calculation results” lacks antecedent basis. On lines 18-19 of claim 6, the phrase “the proportion (%) of the sAlc peak area is corrected in the above d based on the calculation results” is indefinite since it is not clear what steps, actions, manipulations or mathematical calculations must be performed in order to make the recited correction to the proportion (%) of the sAlc peak area. Without knowing this information, one of ordinary skill in the art would not be able to perform this step. It is unclear how the calculated peak area of one of abnormal hemoglobin D, abnormal hemoglobin S or abnormal hemoglobin C is used to correct the proportion (%) of the sAlc peak area. It is noted that the limitations recited on lines 9-19 of claim 6 are method limitations which do not further limit the structural or physical components of the device, and therefore, these method limitations have not been given patentable weight. The same holds true for the limitations recited in claims 7-9.
On lines 1-2 of claim 7, the phrase “the most remarkable peak” lacks antecedent basis. On line 2 of claim 7, the phrase “the non-glycated peak of hemoglobin A” lacks antecedent basis. On lines 3-4 of claim 7, the phrase “the analysis” lacks antecedent basis. 
On line 3 of claim 8, the phrase “the assumption” lacks antecedent basis. On line 4 of claim 8, the phrase “the glycated peak” lacks antecedent basis. On line 5 of claim 8, the phrase “the non-glycated peak A0 of hemoglobin A” lacks antecedent basis. On line 6 of claim 8, the phrases “the total peak area of hemoglobin A” and “the proportion” lack antecedent basis. On lines 6-7 of claim 8, the phrase “the glycated peak area of the abnormal hemoglobin” lacks antecedent basis. On line 7 of claim 8, the phrase “the sum of the other peak areas of the abnormal hemoglobin” lacks antecedent basis and is indefinite since it is not clear what constitutes the “other peak areas of the abnormal hemoglobin”. Do these “other” peak areas include peak areas besides a non-glycated peak area of the abnormal hemoglobin? Claim 8 is indefinite since it is not clear how the proportion (%) of the sA1c peak area to the total hemoglobin peak area is “corrected” based on the recited “assumption” in the claim. It is not clear what steps, actions, manipulations or mathematical calculations must be performed in order to make the correction to the proportion (%) of the sAlc peak area based on the recited “assumption”.
On line 3 of claim 9, the phrase “the assumption” lacks antecedent basis. On lines 3-4 of claim 9, the phrase “the glycated peak of the abnormal hemoglobin C” lacks antecedent basis. One line 4 of claim 9, the phrase “the non-glycated peak A0 of hemoglobin A” lacks antecedent basis. Claim 9 is indefinite since it is not clear how the proportion (%) of the sA1c peak area to the total hemoglobin peak area is “corrected” based on the recited “assumption” in the claim. It is not clear what steps, actions, manipulations or mathematical calculations must be performed in order to make the correction to the proportion (%) of the sAlc peak area based on the recited “assumption”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (JP 2012-215470, submitted in the IDS filed on November 8, 2018).
Ishizuka et al teach of a device for measuring stable glycated hemoglobin A1c comprising a means of sample injection (11) for injecting hemolyzed blood samples, a means of separation (13) comprising a resin having cation exchange capacity, a means of liquid transportation (12) for transporting liquids, a means of detection (14) for detecting hemoglobin eluted from the means of separation and obtaining a chromatogram, and a means of analysis (15) for analyzing the chromatogram detected by the means of detection. The means of analysis (15) is configured to set a baseline to calculate peak areas in the chromatogram, to identify types of hemoglobin from which the peaks that appear in the chromatogram are derived, to calculate peak areas which appear in the chromatogram, and to calculate a proportion (%) of the sA1c peak area to a total hemoglobin peak area.  See Figure 5 and the English-language translation of Ishizuka et al provided in the IDS filed on November 8, 2018. 
Ishizuka et al fail to specifically teach that the means of analysis (15) is programmed or configured to perform the specific method steps recited in claims 6-9. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program or configure the means of analysis (15) in the device taught by Ishizuka et al to perform the specific method steps recited in claims 6-9 since the device taught by Ishizuka et al contains all of the same structural components of the device recited in claims 6-9, is intended for measuring stable glycated hemoglobin sA1c in a hemolyzed blood sample, and any instructions for performing this function can be programmed into the means for analysis (15). In addition, the limitations reciting method steps to be performed with the means for analysis in claims 6-9 do not further delineate the structure of the claimed apparatus from that of the prior art. Claims 6-9 are drawn to an apparatus, and it is the structural limitations of an apparatus which are considered in determining the patentability of the apparatus itself. The recited process or intended use limitations in claims 6-9 are accorded no patentable weight to the apparatus itself. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended process limitations, then it meets the claims. In this case, since the prior art structure taught by Ishizuka et al has the same structure as the device recited in claims 6-9, the device taught by Ishizuka et al is capable of performing the same process limitations recited in claims 6-9. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (MPEP ¶ 2114).
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record, including the closet prior art to Ishizuka et al (JP 2012-215470), teaches or fairly suggests a method for measuring stable glycated hemoglobin sA1c in a hemolyzed blood sample comprising subjecting the hemolyzed blood sample to cation exchange chromatography to thereby obtain a chromatogram containing peaks representing different types of separated hemoglobins in the sample, including non-glycated hemoglobin A0, stable glycated hemoglobin A1c, and non-glycated and glycated forms of abnormal hemoglobins comprising abnormal hemoglobin D, abnormal hemoglobin S and abnormal hemoglobin C, identifying a non-glycated peak of abnormal hemoglobin D, S or C from the peaks in the chromatogram which appear after the non-glycated peak of hemoglobin A0, estimating an area of a glycated peak of the abnormal hemoglobin D, S or C based on a non-glycated peak area of the identified abnormal hemoglobin, and correcting a proportion (%) of a sA1c peak in the chromatogram to a total hemoglobin peak area using the estimated glycated peak areas of the identified abnormal hemoglobin, wherein the correction is performed by solving the different mathematical formulas recited in claims 4 and 5.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Oishi (US 2014/0238113 and US 2014/0162369) who teaches of methods for measuring stable HbA1c and abnormal hemoglobins using cation-exchange liquid chromatography; Yoshida et al who teach of a method and apparatus for displaying chromatograms containing an HbA1c region and a HbA0 region that includes one or more variant hemoglobins which coelute with HbA0; Setoguchi et al (WO 00/08460) who teach of a method for determining hemoglobins including stable HA1c, Hb S and Hb C using cation exchange chromatography; and Taira et al who teach of a hemoglobin S, A2 and A0 analysis method. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:340 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 18, 2022